Citation Nr: 1745859	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-12 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of overpayment of Department of Veterans Affairs (VA) compensation in the amount of $9,951.00 based on a change in dependents, to include whether the overpayment was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1942 to April 1973, including in combat in World War II and in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 administrative decision issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which notified the Veteran that an overpayment of VA compensation benefits in the amount of $9,951.00 had been created based on a change in his dependents.  The Veteran disagreed with this decision in January 2015.  He perfected a timely appeal in April 2015.

The Veteran appointed his current service representative to represent him before VA by filing a completed VA Form 21-22 in July 2016.

Although the Veteran lives within the jurisdiction of the RO in Roanoke, Virginia, the DMC retains jurisdiction because this appeal involves a request for waiver of overpayment.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In response to a routine request from VA for information concerning his dependents, the Veteran informed VA that he had been married to [REDACTED] since August [REDACTED], 1957, in statements on a VA Form 21-0538, "Status Of Dependents Questionnaire," dated on April 11, 2005, and date-stamped as received by VA on April 18, 2005.

2.  In response to a routine request from VA for information concerning his dependents, the Veteran informed VA that he had married [REDACTED] on January [REDACTED], 2006, in statements on a VA Form 21-0538, "Status Of Dependents Questionnaire," dated on February 21, 2013, and date-stamped as received by VA on February 28, 2013; this is the first notification from the Veteran concerning his marriage to [REDACTED].

3.  In statements on a VA Form 21-686c, "Declaration Of Status Of Dependents," date-stamped as received by VA on March 6, 2014, the Veteran notified VA that his former wife [REDACTED] had died on December [REDACTED], 2005, and he had married his wife [REDACTED] on January [REDACTED], 2007; this is the first notification from the Veteran concerning his former wife [REDACTED] death.

4.  A review of the death certificate for the Veteran's former wife [REDACTED], date-stamped as received by VA on March 6, 2014, shows that she died on December [REDACTED], 2005.

5.  A review of the marriage license for the marriage between the Veteran and his current wife [REDACTED], date-stamped as received by VA on March 6, 2014, shows that they were married on December [REDACTED], 2007.

6.  In a letter dated on September 22, 2014, VA notified the Veteran that [REDACTED] was removed from his award effective January [REDACTED], 2006, because of her death on December [REDACTED], 2005, [REDACTED] was added to his award effective February 28, 2013, the date that VA was notified of this marriage, and this change in dependents had created an overpayment.

7.  In a letter dated on October 4, 2014, the DMC notified the Veteran that an overpayment of $9,951.00 had been created.

8.  The Veteran demonstrated significant fault in the creation of this debt by not notifying VA of the change in his dependents until several years after his former wife [REDACTED] died.

9.  Denial of the Veteran's waiver request does not violate the principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment of VA compensation in the amount of $9,951.00 based on a change in dependents was validly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The Board notes that the VCAA and its implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014).

The Veteran contends that he is entitled to a waiver of overpayment of VA compensation in the amount of $9, 951.00 based on a change in dependents.  He essentially contends that, although he received compensation to which he was not entitled for his late wife [REDACTED] for several years after she died, he should not have to pay back this compensation because he attempted to notify VA of [REDACTED]'s death by submitting a copy of her death certificate to VA contemporaneous to her death.  He also essentially contends that VA must have lost the copy of his wife [REDACTED]'s death certificate which he submitted contemporaneous to her death and he should not be penalized for this alleged VA error.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's request for waiver of overpayment of VA compensation in the amount of $9,951.00 based on a change in dependents because this overpayment was properly created.  The Veteran essentially disputes the validity of the debt that was created and asserts that he was not at fault in creating this overpayment.  The record evidence does not support his assertions.  It shows instead that the Veteran demonstrated significant fault in the creation of this debt by not notifying VA of the change in his dependents until several years after his former wife [REDACTED] died.  With respect to the Veteran's assertion that he timely submitted a copy of the death certificate for his former wife [REDACTED] contemporaneous to her death in 2005, the Board notes that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO (or AOJ) level. The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO (or AOJ) operations.  The Veteran's assertion that the AOJ somehow lost or misplaced a death certificate for his former wife [REDACTED] which he allegedly submitted contemporaneous to her death in 2005 does not rebut the presumption of regularity in AOJ operations.  In other words, had the Veteran submitted this death certificate shortly after his former wife [REDACTED] died in 2005 (as he has alleged), the AOJ would be presumed to have processed it as part of its regular operations in reducing the amount of his VA compensation due to a change in the status of his dependents (as happened in 2014 when the Veteran belatedly notified VA of his former wife [REDACTED]'s death).  Thus, the Board finds it reasonable to infer that the Veteran did not, in fact, timely submit a copy of the death certificate for his former wife [REDACTED] contemporaneous to the time of her death in 2005.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

As noted above, in response to a routine request from VA for information concerning his dependents, the Veteran informed VA that he had married [REDACTED] on January [REDACTED], 2006, in statements on a VA Form 21-0538, "Status Of Dependents Questionnaire," dated on February 21, 2013, and date-stamped as received by VA on February 28, 2013.  Although this February 2013 VA Form 21-0538 is the first notification from the Veteran concerning his marriage to [REDACTED], he did not inform VA of the death of his former wife [REDACTED] until he submitted a VA Form 21-686c in March 2014 (as also noted above).  At that time, in March 2014, the Veteran notified VA for the first time that his former wife [REDACTED] had died on December [REDACTED], 2005, and he notified VA for the second time (since February 2013) that he had married his wife [REDACTED] on January [REDACTED], 2007.  The Board finds that the March 2014 VA Form 21-686c is the first notification from the Veteran received by VA concerning his former wife [REDACTED]'s death in 2005.  It is not clear to the Board why the Veteran waited more than 8 years after his former wife [REDACTED]'s death to notify VA of this change in his dependents.  It also is not clear to the Board why the Veteran did not notify VA of his former wife [REDACTED]'s death in February 2013 when he notified VA of his marriage to [REDACTED]; although this notification regarding [REDACTED]'s death would have been several years late as well, it would have reduced the amount of the Veteran's overpayment by approximately one year.  Having reviewed the record evidence, the Board finds that the Veteran demonstrated significant fault in the creation of this debt by not notifying VA of the change in his dependents until several years after his former wife [REDACTED] died.  Id.

The Board next finds that denial of the Veteran's waiver request does not violate the principles of equity and good conscience.  Although the Veteran did not request a waiver of overpayment explicitly when he submitted his January 2015 notice of disagreement with the DMC notification regarding an overpayment of VA compensation, the Board notes that he was enriched unjustly between approximately January 2006 (the month following the date of his former wife [REDACTED]'s death) and September 2014 (when he was notified by VA that an overpayment had been created based on removing [REDACTED] as his spouse effective on January 1, 2006, the first day of the month following her death).  In other words, the Veteran unjustly received additional VA compensation for his former wife [REDACTED] for more than 8 years without requesting that she be removed from his VA compensation award after her death.  Withholding of benefits or recovery of overpayment would not nullify the objective for which benefits were intended.  The additional compensation which the Veteran unjustly received for more than 8 years was intended to compensate him for his additional dependents (in this case, his former wife [REDACTED]).  Failure to make restitution would result in unfair gain to the debtor (i.e., the Veteran) in this case because his former wife [REDACTED] was deceased and the Veteran continued to receive additional compensation for her as if she were alive for more than 8 years.  The Board acknowledges that VA has not requested and the Veteran has not provided information regarding his current income and expenses in order to determine whether recouping the overpayment of VA compensation to which he was not entitled for more than 8 years would create undue financial hardship.  Critically, neither the Veteran nor his service representative have asserted that recouping this overpayment would result in an undue financial hardship on the Veteran.  They assert instead that, because the Veteran was not aware that he needed to notify VA of a change in his dependents, he should not be penalized by recouping the overpayment of VA compensation which he received for more than 8 years.  The Board notes in this regard that ignorance of the governing law and regulations is no excuse for the Veteran's tardiness in notifying VA of a change in the status of his dependents more than 8 years after the change occurred.  The Board also notes again that significant fault in the payment of this additional compensation (and in the creation of this overpayment) lies with the Veteran.  Thus, the Board finds it reasonable to infer that denial of the Veteran's waiver request does not violate the principles of equity and good conscience.  Id.

In sum[REDACTED], the Veteran contends that he is entitled to waiver of overpayment in the amount of $9,951.00 because this debt was not validly created.  He specifically contends that he notified VA at the time of his former wife [REDACTED]'s death that she was deceased and he should not penalized if VA did not receive the copy of her death certificate that he sent to the AOJ after her death.  As outlined above, the record evidence does not support his assertions regarding entitlement to waiver of recovery of overpayment.  It shows instead that he bears significant fault in the creation of this debt.  The Board finds that it would not be against equity and good conscience to permit recovery of the overpayment of VA compensation benefits in the amount of $9,951.00 against the Veteran in this case.  Thus, the Veteran's request for waiver of recovery of the overpayment of VA compensation benefits in the amount of $9,951.00 is denied.


ORDER

Entitlement to waiver of overpayment of VA compensation in the amount of $9,951.00 based on a change in dependents is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


